Exhibit 10.1

 

AGREEMENT SETTLING DISPUTES AND RELEASING CLAIMS

 

THIS AGREEMENT SETTLING DISPUTES AND RELEASING CLAIMS (this “Agreement”) is made
by and between the following parties:  (1) (a) SOURCECORP, Incorporated
(“Sourcecorp”); (b) Image Entry Acquisition Corp. (“IEAC”); and (c) Image Entry,
Inc., Image Entry of Owsley County Inc., Image Entry of Indianapolis Inc., Image
Entry Federal Systems Inc., Image Entry of Arkansas Inc., Image Entry of Alabama
Inc. (collectively the “IE Entities” and together with Sourcecorp and IEAC, the
“Sourcecorp Parties”), and (2) Bill D. Deaton, Judy A. Deaton, Christopher D.
Deaton, Lori Deaton-Orr, Jeremy M. Deaton, Christopher D. Deaton, as guardian
for Tara Deaton, a minor child, and Lucille Deaton Irrevocable Family GSTT
Trust, and Cynthia A. Deaton (collectively, the “Deatons”).  Also joining this
Agreement are London Rentals, LLC, East Properties, LLC, West Properties, LLC,
South U.S. 25, LLC, Pear Tree Farms, LLC, Cognitive Solutions, LLC, and Trinity
Group, LLC (collectively, the “Deaton Related Entities”), for the purposes of
making certain representations, covenants and conveyances, as are more
particularly set forth herein.  The Sourcecorp Parties, Deatons and Deaton
Related Entities are collectively referred to as the “Settling Parties.”  This
Agreement is entered as of this 23rd day of September, 2005, with reference to
the following facts:

 

RECITALS

 

A.  The Sourcecorp Parties have certain claims against the Deatons relating to
the Dispute (as defined herein).

 

B.  The Settling Parties recognize and acknowledge the expense and length of
time that would be involved in prosecuting and defending the Dispute.

 

C.  The Settling Parties desire to avoid the uncertainty, risk and expense
attendant upon further pursuing the Dispute and wish to fully and finally settle
the Dispute in the manner and upon the terms and conditions set forth in this
Agreement.

 

D.  The Deaton Related Entities have each determined that it is in the best
interest of their respective entities to join this Agreement and make the
representations, covenants and conveyances contemplated herein.

 

NOW, THEREFORE, the Settling Parties agree as follows:

 

1.                                       PAYMENT BY THE DEATONS.  AS SOON AS
PRACTICABLE, BUT IN ANY EVENT NO LATER THAN THE RESPECTIVE DATES SET FORTH
BELOW, THE DEATONS SHALL CAUSE TO BE PAID TO SOURCECORP VIA WIRE TRANSFER INTO
THE SOURCECORP ACCOUNT (AS DEFINED BELOW), OR IN THE CASE OF THE SHARES (AS
DEFINED BELOW) BY ASSIGNMENT, THE SUM OF $30 MILLION (THE “PAYMENT”):

 

(A)                                  $20 MILLION CASH PAID ON OR BEFORE TWO (2)
BUSINESS DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT OR SEPTEMBER 23, 2005,
WHICHEVER IS EARLIER;

 

1

--------------------------------------------------------------------------------


 

(B)                                 89,888 SHARES AS REFLECTED ON ANNEX A TO
THIS AGREEMENT (THE “SHARES”) OF THE COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF
SOURCECORP, WHICH SHARES ARE HEREBY BEING TRANSFERRED, ASSIGNED AND CONVEYED TO
SOURCECORP EFFECTIVE AS OF THE DATE OF THIS AGREEMENT.  FOR THE PURPOSES OF THIS
AGREEMENT, THE VALUE OF SUCH SHARES SHALL BE DEEMED TO BE THE SIMPLE AVERAGE
CLOSING PRICE PER SHARE OF SUCH COMMON STOCK AS REPORTED ON THE NASDAQ STOCK
MARKET FOR THE FIVE (5) CONSECUTIVE TRADING DAYS PRECEDING (AND NOT INCLUDING)
THE DATE OF THE PUBLIC DISCLOSURE OF THIS AGREEMENT AND THE FIVE (5) CONSECUTIVE
TRADING DAYS AFTER (AND NOT INCLUDING) THE DATE OF THE PUBLIC DISCLOSURE OF THIS
AGREEMENT.  THE DEATONS HEREBY AUTHORIZE SOURCECORP TO CANCEL SUCH SHARES AS OF
THE DATE OF THIS AGREEMENT AND WILL DELIVER THE ORIGINAL STOCK CERTIFICATES FOR
SUCH SHARES TO SOURCECORP WITHIN TWO WEEKS (14 CALENDAR DAYS) OF THE DATE OF
THIS AGREEMENT.  IN THE EVENT THAT ONE OR MORE OF THE DEATONS’ ORIGINAL STOCK
CERTIFICATES CANNOT BE FOUND, THE RESPECTIVE DEATON(S) WILL, BEFORE THE TWO
WEEKS EXPIRES, SUBMIT TO THE APPROPRIATE ENTITY COMPLETE AND EFFECTIVE
REQUEST(S) FOR EXPEDITED REPLACEMENT OF THE STOCK CERTIFICATE(S) AT THE DEATONS’
SOLE EXPENSE, AND WITHIN TWO (2) BUSINESS DAYS OF THE DEATONS’ RECEIPT OF THE
REPLACEMENT STOCK CERTIFICATES, WILL DELIVER THE REPLACEMENT STOCK CERTIFICATES
VIA FED EX PRIORITY OVERNIGHT (SIGNATURE REQUIRED) TO SOURCECORP C/O
SOURCECORP’S GENERAL COUNSEL AT THE ADDRESS CONTEMPLATED BY SECTION 20.

 

(C)                                  AN AMOUNT IN CASH, REPRESENTING THE BALANCE
OF SUCH $30 MILLION (I.E. $30 MILLION LESS THE $20 MILLION BEING PAID PURSUANT
TO SECTION 1(A) ABOVE, AND THE DEEMED VALUE OF THE SHARES BEING ASSIGNED
PURSUANT TO SECTION 1(B) ABOVE), SHALL BE PAID ON OR BEFORE 90 DAYS FOLLOWING
THE DATE OF THIS AGREEMENT.

 

EACH OF THE DEATONS AND THE DEATON RELATED ENTITIES JOINTLY AND SEVERALLY
REPRESENT AND WARRANT TO THE SOURCECORP PARTIES THAT (I) NONE OF THEM IS
INSOLVENT AS OF THE DATE OF THIS AGREEMENT NOR WILL THEY BE RENDERED INSOLVENT
AS A RESULT OF THE PAYMENT OR THE PLEDGES; (II) THE SHARES ARE IN THE AMOUNTS
AND HELD IN THE NAMES SET FORTH ON ANNEX A; (III) COLLECTIVELY, THE DEATONS HAVE
GOOD AND MARKETABLE TITLE TO THE SHARES TRANSFERRED THEREBY FREE AND CLEAR OF
ANY LIEN, SECURITY INTEREST, ENCUMBRANCE, OR ADVERSE CLAIM, AND (IV) UPON THE
TRANSFER OF SUCH SHARES TO SOURCECORP, SOURCECORP WILL OBTAIN GOOD AND
MARKETABLE TITLE TO SUCH SHARES FREE AND CLEAR OF ANY SUCH LIEN, SECURITY
INTEREST, ENCUMBRANCE, OR ADVERSE CLAIM.

 

2.                                       SECURITY.  AS SECURITY FOR THE PAYMENTS
CONTEMPLATED BY SECTION 1(C) ABOVE, THE DEATONS AND DEATON RELATED ENTITIES
SHALL GRANT TO SOURCECORP A FIRST PRIORITY LIEN, SECURITY INTEREST, AND MORTGAGE
(THE “PLEDGES”) IN AND TO EACH OF THE PROPERTIES (THE “PROPERTIES”) LISTED ON
ANNEX B.  DEATONS AND THE DEATON RELATED ENTITIES HEREBY REPRESENT AND WARRANT
THAT (I) TO THE BEST OF THEIR KNOWLEDGE, THE RESPECTIVE FAIR MARKET VALUE OF
EACH OF THE PROPERTIES ARE AS SPECIFIED ON SUCH ANNEX (WITH THE AGGREGATE FAIR
MARKET VALUE OF THE PROPERTIES BEING AT LEAST $15 MILLION), (II) EACH OF THE
PROPERTIES IS OWNED IN ITS ENTIRETY BY ONE OR MORE OF THE DEATONS OR DEATON
RELATED ENTITIES, AND (III) THE PROPERTIES ARE NOT ENCUMBERED BY ANY LIEN,
MORTGAGE, OTHER SECURITY INTEREST, ENCUMBRANCE, OR ADVERSE CLAIM OF ANY KIND. 
THE DEATONS AND DEATON RELATED ENTITIES EACH HEREBY COVENANT THAT HE, SHE, OR
IT, AS APPLICABLE, SHALL NEITHER CREATE, NOR ALLOW THE CREATION OF ANY LIEN,
MORTGAGE, ENCUMBRANCE, SECURITY INTEREST OR ADVERSE CLAIM WITHOUT THE PRIOR
WRITTEN CONSENT OF SOURCECORP (WHICH CONSENT WILL, SUBJECT TO THE TERMS OF THE
LAST SENTENCE OF THIS SECTION 2, BE GIVEN IN CONNECTION WITH THE SECURING OF
FINANCING FOR THE PAYMENTS CONTEMPLATED BY SECTION 1(C) OF THIS AGREEMENT, AND
PROVIDED THAT THE PROCEEDS FROM ANY SUCH FINANCING BE WIRED DIRECTLY FROM THE
FINANCING ESCROW TO THE SOURCECORP ACCOUNT).  CONCURRENTLY WITH THE

 

2

--------------------------------------------------------------------------------


 

execution of this Agreement, the Deatons and Deaton Related Entities will
deliver the fully executed Pledge documents, including without limitation any
necessary security agreement, UCC financing statements, mortgages or deeds of
trust, to Sourcecorp or its agent for filing or recording in the appropriate
public records, as applicable. The Deatons and the Deaton Related Entities,
recognizing that time is of the essence, hereby covenant to take any and all
further action as may be necessary or appropriate to grant, effectuate and
perfect the lien, security interest, and mortgages contemplated by this Section
without delay.  To the extent that the Deatons or the Deaton Related Entities do
not have good and marketable title or if there are any liens, mortgages,
encumbrances, security interests or adverse claims as to any of the Properties,
or other exceptions to title that are unacceptable to Sourcecorp as determined
by Sourcecorp in its sole discretion, the Deatons or Deaton Related Entities, as
applicable, will take such action as necessary to cure the title defect(s) and
remove the liens, mortgages, encumbrances, security interests, adverse claims or
other title exceptions, or to substitute the unacceptable Propert(ies) with
additional propert(ies) and provide any corresponding representations and
condition of title report(s) as contemplated by this Section. The parties agree
that at such time as payments are made pursuant to Section 1(c), a proportional
amount of such security shall be released; provided, that Sourcecorp shall not
be required to release any Properties (or subsequently Pledged properties) to
the extent that following such release the then fair market value of the
remaining unreleased Properties (and subsequently Pledged properties) would fall
below twice the amount of any remaining amounts owed under Section 1(c); and
further provided that to the extent that the aggregate fair market value of the
then unreleased Properties (and subsequently Pledged properties) is reasonably
determined by Sourcecorp in its sole discretion to be less than twice the amount
of any remaining amount owed under Section 1(c), the Deatons and the Deaton
Related Entities hereby covenant to Pledge additional propert(ies) and provide
corresponding representations and condition of title report(s) as contemplated
by this Section to meet the fair market value requirement such that the
aggregate security provided is more than twice the amount of any remaining
amount owed under Section 1(c).

 

3.                                       FUTURE PAYMENTS; OFFSET.  UNTIL SUCH
TIME AS THE AMOUNTS SET FORTH IN SECTION 1(C) ARE PAID IN FULL, THE SOURCECORP
PARTIES MAY OFFSET AGAINST SUCH AMOUNTS ANY AMOUNTS OTHERWISE THAT MAY IN THE
FUTURE BECOME DIRECTLY OR INDIRECTLY OWED TO THE DEATONS BY THE SOURCECORP
PARTIES.  THE DEATONS AND DEATON RELATED ENTITIES HEREBY ACKNOWLEDGE AND CONFIRM
THAT (I) THE ONLY GO-FORWARD PAYMENT OBLIGATIONS OWED BY THE SOURCECORP PARTIES
TO THE DEATONS OR THE DEATON RELATED ENTITIES ARE FUTURE TAX PAYMENTS AND LEASE
PAYMENTS, DESCRIBED MORE FULLY BELOW; AND (II)  THEY HAVE NO CLAIMS FOR ANY
PAST, CURRENT OR FUTURE PAYMENTS UNDER ANY EMPLOYMENT AGREEMENT.

 

4.                                       LEASES.  IMAGE ENTRY, INC. IS CURRENTLY
THE TENANT UNDER 11 LEASES (EACH A “LEASE” AND COLLECTIVELY THE “LEASES”) FOR
WHICH THE DEATONS ARE DIRECTLY (OR INDIRECTLY THROUGH ONE OR MORE OF THE DEATON
RELATED ENTITIES) THE LANDLORDS.  THE PARTIES HEREBY AGREE TO MODIFY, AND AGREE
TO CAUSE THE MODIFICATION OF, THE LEASES BY (I) CHANGING THE EXPIRATION DATE OF
SUCH LEASES TO THE APPLICABLE END DATE FOR EACH RESPECTIVE LEASE AS SET FORTH ON
ANNEX C OF THIS AGREEMENT;  (II) PROVIDING THAT NO MAINTENANCE OR IMPROVEMENTS
WILL BE CHARGED TO TENANT WITHOUT THE PRIOR WRITTEN CONSENT OF TENANT AS TO
SCOPE AND COST, AND, UPON EXPIRATION OF THE TERM OF EACH LEASE, TENANT’S SOLE
OBLIGATION WILL BE TO DELIVER THE PREMISES TO THE LANDLORD IN SUBSTANTIALLY THE
SAME STATE OF CONDITION AND REPAIR AS EXISTED ON THE DATE BILL DEATON VACATED
THE PREMISES (BEING OCTOBER 1, 2004), REASONABLE WEAR AND TEAR EXCEPTED; AND
(III) PROVIDING THAT ANY

 

3

--------------------------------------------------------------------------------


 

provision in such Leases requiring the landlord’s consent shall be amended to
provide that the landlord may not unreasonably withhold, condition or delay such
consent (including without limitation such that with such consent tenant may
make additions or modifications to any of the buildings that are the subject to
the Leases at its own expense). The Deatons and the Deaton Related Entities
represent and warrant that the only known monetary obligations of the IE
Entities to the Deatons and the Deaton Related Entities under the Leases as of
the date of this Agreement are for lease payments, which are current and paid in
full through September 30, 2005, with the understanding that the IE Entities
have a continuing obligation to pay utilities, pay real estate taxes, obtain
insurance, etc. under, but subject to, the terms of the Leases.

 

5.                                       D&O INSURANCE.  DEATON AGREES NOT TO
DIRECTLY OR INDIRECTLY SEEK ADVANCEMENT, REIMBURSEMENT, INDEMNIFICATION OR OTHER
COVERAGE OF ANY EXPENSES OR LEGAL FEES UNDER SOURCECORP’S D&O INSURANCE OR IN
ANY MANNER FROM ANY OF THE SOURCECORP PARTIES (INCLUDING WITHOUT LIMITATION WITH
RESPECT TO ADVANCEMENT, REIMBURSEMENT, INDEMNIFICATION, OR OTHER COVERAGE, FROM
ANY OF THE SOURCECORP PARTIES, FOR ANY LOSS RELATED TO THE SUBJECT OF THE
RELEASED CLAIMS).  DEATON FURTHER AGREES TO TAKE, IF REQUIRED, ANY ACTIONS
NECESSARY OR APPROPRIATE TO EFFECTUATE THIS AGREEMENT WITH THE D&O INSURANCE
CARRIER(S).  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ALL CLAIMS THAT EXIST
OR MAY ARISE AND THAT MIGHT BE COVERED BY THE D&O INSURANCE AGAINST SOURCECORP,
THE NAMED DEFENDANTS, AND ALL OTHER COVERED PERSONS (OTHER THAN DEATON) ARE
RESOLVED, AND THEIR RELATED EXPENSES, LEGAL FEES, AND LOSSES, IF ANY, HAVE BEEN
REIMBURSED OR OTHERWISE COVERED UNDER SUCH D&O INSURANCE WITHOUT EXHAUSTING SUCH
COVERAGE, DEATON RESERVES THE RIGHT TO SEEK REIMBURSEMENT SOLELY OUT OF THE
REMAINING D&O INSURANCE, AND NOT FROM ANY OF THE SOURCECORP PARTIES, OF ANY SUCH
EXPENSES, LEGAL FEES, OR LOSS.

 

6.                                       INSURANCE CARRIER AGREEMENT.  THIS
AGREEMENT IS EXPRESSLY CONTINGENT ON THE PARTIES RECEIVING WRITTEN CONSENT TO
THE TERMS OF THIS AGREEMENT FROM THE D&O INSURANCE CARRIERS.

 

7.                                       DOUBLE RECOVERY.  IT IS THE INTENT OF
THE SETTLING PARTIES THAT, THROUGH THIS AGREEMENT, THE RELEASING PARTIES ARE
FULLY AND FINALLY RELEASING THE RELEASED PARTIES FROM THE RELEASED CLAIMS SUCH
THAT, AFTER RECEIVING ALL OF THE PAYMENTS CONTEMPLATED BY SECTION 1 OF THIS
AGREEMENT, THE RELEASING PARTIES SHALL NOT HAVE ANY FURTHER CLAIM AND AGREE THAT
THEY WILL NOT ASSERT ANY FURTHER CLAIM TO ADDITIONAL MONIES, DIRECTLY OR
INDIRECTLY, FROM THE RELEASED PARTIES AS A RESULT OF THE RELEASED CLAIMS. IF (1)
A NON-PARTY TO THIS AGREEMENT BRINGS AN ACTION AGAINST A RELEASED PARTY TO
SECURE CONTRIBUTION OR INDEMNIFICATION FOR A JUDGMENT AGAINST THE NON-PARTY THAT
IS BASED IN WHOLE OR IN PART ON A RELEASED CLAIM, (2) A RELEASED PARTY IS HELD
LIABLE IN THAT ACTION FOR CONTRIBUTION OR INDEMNIFICATION, AND (3) A PORTION OF
THE RECOVERY IN THAT ACTION WOULD BE MADE TO A RELEASING PARTY FOR RELEASED
CLAIMS, THE RELEASING PARTY WILL TAKE WHATEVER STEPS ARE NECESSARY TO REFLECT
THAT THE PORTION OF SUCH RECOVERY THAT REFLECTS RELEASED CLAIMS HAS BEEN
SATISFIED BY THIS AGREEMENT.

 

8.                                       NONCOMPETITION AGREEMENT.  THE DEATONS
ACKNOWLEDGE THAT THE NONCOMPETITION AGREEMENTS REMAIN IN FULL FORCE AND EFFECT
THROUGH FEBRUARY 28, 2009 (OR SUCH LATER DATE, IF ANY, PURSUANT TO THE TERMS OF
THE APPLICABLE NONCOMPETITION AGREEMENT) AND THAT THE RELEASES COVERED BY THIS
AGREEMENT DO NOT INCLUDE A RELEASE FROM OR WAIVER OF THEIR OBLIGATIONS
THEREUNDER.  THE DEATONS HEREBY REPRESENT AND WARRANT THAT THE DEATONS HAVE NOT
VIOLATED THE TERMS OF THE NONCOMPETITION AGREEMENTS IN ANY RESPECT (WITH THE
SETTLING PARTIES ACKNOWLEDGING THAT DEATON

 

4

--------------------------------------------------------------------------------


 

has employed, with Sourcecorp’s consent, and may continue to employ, Greg
Chaffins, Bruce Chaffins, Bill Chaffins and Mike Dixon to perform research and
development relating to an optical character recognition engine, as well as
other projects which the Deatons hereby represent are unrelated and are not
substantially similar to the Sourcecorp Parties’ business).  Each of the Deatons
specifically represents and warrants that they have had no direct or indirect
involvement whether through providing information, leases, financial support,
customer opportunities, investment opportunities, contacts or otherwise, with
the business known as Information Capture Solutions LLC or any other current
data entry or imaging business.

 

9.                                       QUITCLAIM.  UPON RECEIPT OF ALL THE
FUNDS CONTEMPLATED BY SECTION 1 OF THIS AGREEMENT, SOURCECORP AGREES TO TAKE
SUCH ACTION AS MAY BE NECESSARY TO CONVEY ITS INTEREST, IF ANY, WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, IN THE PROPERTY DESCRIBED IN THE
WARRANTY DEED IN ANNEX E.

 

10.                                 FORBEARANCE BY SOURCECORP.  SO LONG AS ALL
OF THE PAYMENTS ARE MADE BY THE DATES CONTEMPLATED BY SECTION 1 OF THIS
AGREEMENT, THE SOURCECORP PARTIES AGREE TO FOREBEAR ON FILING A DEMAND FOR
ARBITRATION OR ANY OTHER LITIGATION AGAINST THE DEATONS ARISING OUT OF OR
RELATED TO THE DISPUTE.

 

11.                                 DEFAULT.  IN THE EVENT THAT ANY AMOUNTS
CONTEMPLATED BY SECTION 1 OF THIS AGREEMENT ARE NOT PAID BY THE DATES SO
INDICATED, INTEREST SHALL ACCRUE ON SUCH OUTSTANDING AMOUNTS AT THE RATE OF 18%
PER ANNUM OR THE MAXIMUM LAWFUL RATE, WHICHEVER IS LESS.  IN THE EVENT OF SUCH
DEFAULT, ALL PROMISES, COVENANTS, AND RELEASES HEREIN GRANTED BY SOURCECORP
SHALL BE NULL AND VOID.  SOURCECORP RESERVES ALL OF ITS RIGHTS AND REMEDIES,
BOTH LEGAL AND EQUITABLE, TO PURSUE THE DEATONS’ FAILURE TO COMPLY WITH THE
REQUIREMENTS OF THIS AGREEMENT, AND MAY SUE FOR BREACH OF THIS AGREEMENT, PURSUE
THE PROPERTIES SUBJECT TO THE PLEDGES, SUE ON THE RELEASED CLAIMS, OR SEEK ANY
OTHER REMEDIES. HOWEVER, IF AND ONLY IF SOURCECORP RECEIVES THE FULL AMOUNT OF
THE PAYMENTS CONTEMPLATED BY SECTION 1 (A) AND (B) BY THE DATES CONTEMPLATED
THEREIN AND A PERFECTED FIRST LIEN SECURITY INTEREST IN THE PROPERTIES (ASSUMING
THAT SOURCECORP HAS ACCEPTED THE CONDITION OF TITLE REPORTS AND FAIR MARKET
VALUES) AS CONTEMPLATED BY SECTION 2, THEN ANY RECOVERY SOURCECORP RECEIVES FROM
THE DEATONS UNDER ANY PROSECUTION OF THE DISPUTE SHALL BE CAPPED AT THE UNPAID
AMOUNT CONTEMPLATED BY SECTION 1 OF THIS AGREEMENT, THE INTEREST CONTEMPLATED BY
THIS SECTION, AND REASONABLE ATTORNEYS FEES AND COSTS.  IF NOT, THE DEATONS’
LIABILITY WILL NOT BE CAPPED, BUT THEY WILL BE ENTITLED TO AN OFFSET FOR ANY
FUNDS OR PROPERTY TRANSFERRED PURSUANT TO THIS AGREEMENT.  THERE SHALL BE NO
SUCH LIMIT ON ANY CLAIMS SOURCECORP PURSUES AGAINST THIRD PARTIES OTHER THAN THE
DEATONS.

 

12.                                 DEFINED TERMS.

 

(a)                                  The term “Dispute” shall refer to any and
all disputes relating to earnout, holdback and other payments made in connection
with the Stock Purchase Agreement and related documents.

 

(b)         The term “D&O Insurance” shall refer to the following policies along
with any predecessor or replacement policies:

 

i.                                          Fireman’s Fund policy
CDO-000-7627-3721 (01/23/04 - 01/23/05); XL policy ELU085338-04 (01/23/04 -
01/23/05); and

 

5

--------------------------------------------------------------------------------


 

ii.                                       Fireman’s Fund policy
CDO-000-7667-7905 (01/23/05 - 01/23/06); XL excess policy ELU087972-05 (01/23/05
- 01/23/06); XL Side A policy ELU087971-05 (01/23/05 - 01/23/06).

 

(c)                                  The term “Employment Agreements” shall
refer to:

 

i.                                          Employment Agreement, dated as of
March 31, 2001, by and among Image Entry Acquisition Corp., Sourcecorp,
Incorporated, and Bill Deaton (the “Original Bill Deaton Employment Agreement”);

 

ii.                                       Employment Agreement, dated as of
March 31, 2001, by and among Image Entry Acquisition Corp., Sourcecorp,
Incorporated, and Christopher D. Deaton (the “Chris Deaton Employment
Agreement”); and

 

iii.                                    Employment Agreement, dated as of March
1, 2004, by and among Image Entry Acquisition Corp., Sourcecorp, Incorporated,
and Bill Deaton (the “Subsequent Bill Deaton Employment Agreement”).

 

(d)                                 The term “Future Tax Payments” shall mean
the payments for tax credits contemplated by Section (d) of Schedule 1.1 of the
Stock Purchase Agreement for periods commencing with the year ending December
31, 2005 and ending no later than March 2011.

 

(e)                                  The term “Maximum Lawful Rate” shall mean
the maximum legal rate permitted under Texas law (or if another state or federal
law is deemed controlling on the issue, such other maximum legal rate, if lower)
with respect to commercial transactions.  It is the intention of the Sourcecorp
Parties, the Deatons and the Deaton Related Entities to conform strictly to all
applicable usury laws now or hereafter in force, and any interest payable under
this Agreement will be subject to reduction to the amount not in excess of the
maximum legal amount allowed under the applicable laws as now or hereafter
construed by the courts having jurisdiction over such matters. The aggregate of
all interest (whether designated as interest, service charges, points or
otherwise) contracted for, chargeable or receivable under this Agreement will
under no circumstances exceed such maximum lawful rate. If such interest does
exceed the maximum lawful rate, it will be deemed a mistake and such excess will
be canceled automatically and, if theretofore paid, rebated by the payee to the
payor.

 

(f)                                    The term “Noncompetition Agreements”
shall refer to:

 

i.                                          Noncompetition Agreement entered
into on March 31, 2001 by and among Image Entry Acquisition Corp. and Bill D.
Deaton;

 

ii.                                       Noncompetition Agreement entered into
on March 31, 2001 by and among Image Entry Acquisition Corp. and Christopher D.
Deaton;

 

iii.                                    Noncompetition Agreement entered into on
March 31, 2001 by and among Image Entry Acquisition Corp. and Judy A. Deaton;

 

iv.                                   Noncompetition Agreement entered into on
March 31, 2001 by and among Image Entry Acquisition Corp. and Jeremy M. Deaton;
and

 

v.                                      Noncompetition Agreement entered into on
March 31, 2001 by and among Image Entry Acquisition Corp. and Lori Deaton-Orr.

 

6

--------------------------------------------------------------------------------


 

(g)                                 The “Pledges” shall have the meaning set
forth in Section 2 of this Agreement.

 

(h)                                 The term “Released Parties” shall refer to
the Deatons and the Deaton Related Entities, and all of their respective heirs
and their current and former spouses, marital communities, executors,
administrators, estates, successors and assigns, provided however, that the
Released Parties shall not include Third Parties G. Edward Henry II, Henry Watz
Gardner Sellars & Gardner, PLLC, Michael Sulfridge, Cheryl Hubbard, Susan
Cassidy, Jack Cloyd, or Cloyd & Associates.

 

(i)                                     The term “Third Parties” shall refer to
G. Edward Henry II, Henry Watz Gardner Sellars & Gardner, PLLC, Michael
Sulfridge, Cheryl Hubbard, Susan Cassidy, Jack Cloyd, and Cloyd & Associates.

 

(j)                                     The term “Releasing Parties” shall refer
to the Sourcecorp Parties and all of their past and present parent companies,
subsidiaries, related entities, divisions, predecessors, successors, and
assigns.

 

(k)                                  The term “Released Claims” shall refer to
any and all claims, actions, causes of action, demands, damages, attorneys’
fees, costs, contracts, rights, debts, accounts, or liabilities, known or
unknown, direct or indirect, that the Releasing Parties and the Released Parties
may have against each other, individually or collectively, arising out of or
based upon:  the relationship between the Sourcecorp Parties and the Deatons;
the Dispute; the transactions, events, occurrences, acts, omissions or failures
to act set forth in, arising out of, or pertaining in any way to the Stock
Purchase Agreement or Employment Agreements, including all Earnout, Share
Release and Holdback payments specified in Schedule 1.1 of the Stock Purchase
Agreement, or financial disclosures related to these matters, or any actions,
inactions, statements, omissions or conduct in connection with an internal
investigation and subsequent financial statement Restatement and ensuing
governmental investigations relating to the Earnout, Share Release and Holdback
payments specified in Schedule 1.1 of the Stock Purchase Agreement, but
specifically excluding any obligations under the Noncompetition Agreements, the
Leases (amended as contemplated by this Agreement), the Future Tax Payments, or
this Agreement.

 

(l)                                     The term “Sourcecorp Account” shall mean
the account identified by the following wiring instructions:

 

Bank Name:

 

Bank of America

 

 

 

Account Name:

 

SOURCECORP, Incorporated

 

 

 

Account Number:

 

004770650126

 

 

 

ABA#:

 

111000025

 

(m)                               The term “Stock Purchase Agreement” shall
refer to that Stock Purchase Agreement dated effective March 1, 2001, by and
between the Sourcecorp Parties and the Deatons, pursuant to which IEAC acquired
the stock of each of the IE Entities.

 

7

--------------------------------------------------------------------------------


 

13.                                 RELEASES.  IN CONSIDERATION OF THE FOREGOING
PAYMENT AND OTHER CONSIDERATIONS SET FORTH IN THIS AGREEMENT, IN ACCORDANCE WITH
THE TERMS HEREOF, THE RELEASED PARTIES AND THE RELEASING PARTIES HEREBY AGREE TO
RELEASE EACH OTHER, INDIVIDUALLY AND COLLECTIVELY, OF ALL THE RELEASED CLAIMS,
AND FURTHER AGREE THAT HIS, HER, OR ITS RELEASE SHALL OPERATE FOREVER AND
FINALLY TO EXTINGUISH THE RELEASED CLAIMS; PROVIDED THAT THESE RELEASES SHALL BE
EFFECTIVE, WITHOUT ANY FURTHER ACTION BY THE SOURCECORP PARTIES, IMMEDIATELY
UPON, BUT NOT PRIOR TO, SOURCECORP’S RECEIPT OF THE FULL PAYMENT, INCLUDING THE
PAYMENT CONTEMPLATED BY SECTION 1(C).  IN ADDITION, EACH OF THE RELEASED PARTIES
AGREES TO RELEASE THE RELEASING PARTIES’ RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, ACCOUNTANTS, ADVISORS, REPRESENTATIVES, PARENT COMPANIES,
SUBSIDIARIES, AFFILIATES, PREDECESSORS AND SUCCESSORS, OF ALL OF THE RELEASED
CLAIMS.

 

14.                                 RESOLUTION OF ALL CLAIMS.  THIS AGREEMENT IS
INTENDED TO RESOLVE TO THE FULLEST EXTENT POSSIBLE ALL RELEASED CLAIMS TO THE
EXTENT AND AT SUCH TIMES AS CONTEMPLATED BY THIS AGREEMENT.  TO THAT END, EACH
OF THE RELEASING PARTIES AND RELEASED PARTIES REPRESENTS AND WARRANTS THAT ALL
OF HIS, HER, OR ITS RELEASED CLAIMS BELONG TO HIM, HER, OR IT, AND TO NO OTHER
PERSON, THAT NO RIGHT, TITLE, OR INTEREST TO OR IN ANY OF SAID CLAIMS OR CAUSES
OF ACTION HAS BEEN ASSIGNED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED TO ANY
THIRD PARTY (OTHER THAN ANY RELEASING PARTY), WHETHER BY WRITTEN OR ORAL
AGREEMENT OR BY OPERATION OF LAW OR OTHERWISE, AND THAT THERE ARE NO LIENS
RELATING TO ANY RELEASED CLAIM, INCLUDING ANY LIEN FOR ATTORNEYS’ FEES, THAT
WILL NOT BE FULLY SATISFIED AND DISCHARGED AS A RESULT OF THIS AGREEMENT.  THE
SOURCECORP PARTIES AND THE DEATONS MUTUALLY CONFIRM AND AGREE THAT THEY HAVE NO
REMAINING CLAIMS FOR COMMISSIONS OR PAYMENTS OF ANY KIND UNDER THE EMPLOYMENT
AGREEMENTS, THAT THE TERMS OF BILL DEATON’S AND CHRISTOPHER DEATON’S EMPLOYMENT
AGREEMENTS DATED MARCH 31, 2001 HAVE EXPIRED, AND THAT BILL DEATON’S MARCH 1,
2004 EMPLOYMENT AGREEMENT HAS BEEN TERMINATED PURSUANT TO SECTION 4 THEREUNDER. 
THE DEATONS AND DEATON RELATED ENTITIES FURTHER AGREE THAT THEY HAVE NO DIRECT
OR INDIRECT CLAIMS AGAINST THE SOURCECORP PARTIES DUE TO TRINITY GROUP LLC’S (OR
ANY OF THE DEATONS, THE DEATON RELATED ENTITIES OR ANY OTHER ENTITY DIRECTLY OR
INDIRECTLY OWNED OR CONTROLLED BY ONE OR MORE OF THE DEATONS) PAYMENT OF ANY
EXPENSES OF ANY OF THE SOURCECORP PARTIES, AND WILL NOT RECOMMEND OR TAKE ANY
ACTION THAT WOULD PERMIT OR ENCOURAGE ANY VENDOR TO PURSUE ANY OF THE SOURCECORP
PARTIES FOR ANY SUCH CLAIMS.  EACH OF THE RELEASING PARTIES AND RELEASED PARTIES
FURTHER REPRESENTS AND WARRANTS THAT THE INDIVIDUAL EXECUTING THIS AGREEMENT ON
HIS, HER OR ITS BEHALF HAS LEGAL AUTHORITY TO DO SO, TO RELEASE THEIR RESPECTIVE
RELEASED CLAIMS, AND TO BIND THEIR RESPECTIVE RELEASING PARTIES AND RELEASED
PARTIES.  EACH OF THE RELEASED PARTIES AND THE RELEASING PARTIES FURTHER AGREES
HE, SHE OR IT HAS NO CLAIM(S) AND IN THE FUTURE WILL NOT ASSERT ANY CLAIM(S) OF
ANY KIND RELATED TO: (1) THE ORDER RESOURCES SIGN PURCHASED BY SOURCECORP; (2)
MICROFILM LAB RENTAL; AND (3) FOR A TRACTOR PURCHASED BY BILL DEATON FROM
SOURCECORP.

 

15.                                 GENERAL RELEASES.  EACH OF THE RELEASING
PARTIES AND THE RELEASED PARTIES ALSO HEREBY WAIVES AND RELINQUISHES ALL RIGHTS
AND BENEFITS THAT IT, HE, OR SHE HAD OR MAY HAVE UNDER ANY STATUTORY OR COMMON
LAW THAT LIMITS THE EFFECT OF A GENERAL RELEASE TO CLAIMS KNOWN OR SUSPECTED BY
THE RELEASING PARTY, INCLUDING ANY CLAIM THAT THIS AGREEMENT OR ANY DOCUMENT
INCORPORATED BY REFERENCE OR ANY OF THE RELEASES HEREIN WAS INDUCED BY ANY
MISREPRESENTATION OR NONDISCLOSURE AND ANY RIGHT TO RESCIND OR AVOID THIS
AGREEMENT OR THE RELEASES CONTAINED HEREIN BASED UPON PRESENTLY EXISTING FACTS,
KNOWN OR UNKNOWN.  EACH OF THE RELEASING PARTIES AND THE RELEASED PARTIES
ACKNOWLEDGES THAT IT, HE, OR SHE MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM OR
IN ADDITION TO THOSE IT, HE, OR SHE NOW KNOWS OR BELIEVES TO BE TRUE IN RESPECT
TO THE RELEASED CLAIMS, AND HEREBY AGREES THAT THE RELEASES DESCRIBED ABOVE
SHALL BE AND REMAIN IN EFFECT IN ALL

 

8

--------------------------------------------------------------------------------


 

respects as a complete, general release as to the matters released,
notwithstanding any such different or additional facts.

 

16.                                 LIMITED RELEASE OF THIRD PARTIES.
CONCURRENTLY WITH THE RECEIPT OF FINAL PAYMENT AS SET FORTH ABOVE (TOGETHER WITH
ANY AMOUNTS CONTEMPLATED BY SECTION 11), THE RELEASING PARTIES AGREE TO EXECUTE
A LIMITED MUTUAL RELEASE WITH RESPECT TO THIRD PARTIES G. EDWARD HENRY II, HENRY
WATZ GARDNER SELLARS & GARDNER, PLLC, MICHAEL SULFRIDGE, CHERYL HUBBARD, SUSAN
CASSIDY, JACK CLOYD, AND CLOYD & ASSOCIATES IN THE FORM SET FORTH AS ANNEX D.

 

17.                                 AGREEMENT MAY BE PLEADED AS DEFENSE.  THIS
AGREEMENT MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE BY ANY OF THE SETTLING
PARTIES TO ANY ACTION, SUIT, OR OTHER PROCEEDING THAT MAY BE INSTITUTED,
PROSECUTED OR ATTEMPTED FOR, UPON OR IN RESPECT OF ANY OF THE RELEASED CLAIMS
RELEASED HEREBY.  THE SETTLING PARTIES AGREE THAT ANY SUCH PROCEEDING WOULD
CAUSE IRREPARABLE INJURY TO THE PARTY AGAINST WHOM IT IS BROUGHT AND THAT ANY
COURT OF COMPETENT JURISDICTION MAY ENTER AN INJUNCTION RESTRAINING PROSECUTION
THEREOF.

 

18.                                 NO ADMISSION OF WRONGDOING.  NOTHING IN THIS
AGREEMENT OR ANY TERM OR PROVISION HEREIN IS OR MAY BE DEEMED, CONSTRUED OR
USED, IN ANY CIVIL, CRIMINAL OR ADMINISTRATIVE PROCEEDING IN ANY COURT,
ADMINISTRATIVE AGENCY, OR OTHER TRIBUNAL, AS AN ADMISSION OF WRONGDOING OF ANY
OF THE SETTLING PARTIES OR RELEASED PARTIES HERETO.

 

19.                                 NON-DISPARAGEMENT. EACH OF THE SETTLING
PARTIES HERETO AGREES NOT TO MAKE DISPARAGING REMARKS ABOUT THE OTHER SETTLING
PARTIES OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, INSURERS, ATTORNEYS,
ACCOUNTANTS, ADVISORS, REPRESENTATIVES, PARENT COMPANIES, SUBSIDIARIES,
AFFILIATES, PREDECESSORS AND SUCCESSORS, OR THEIR ACTIONS, INACTIONS,
STATEMENTS, OMISSIONS OR CONDUCT RELATED TO THE SUBJECT OF THE RELEASED CLAIMS
OR THIS AGREEMENT. THIS SECTION SHALL NOT APPLY TO ANY LEGALLY REQUIRED PUBLIC
DISCLOSURES BY SOURCECORP, ANY REMARKS, DISCLOSURES OR TESTIMONY BY ANY PERSON
OR THE SOURCECORP PARTIES OR THE SOURCECORP PARTIES’ OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS OR ACCOUNTANTS TO ANY GOVERNMENTAL AGENCIES
INVESTIGATING THESE MATTERS, TO ANY GOVERNMENTAL REGULATORY AGENCIES, IN ANY
CIVIL OR CRIMINAL PROCEEDINGS REGARDING THESE MATTERS, OR BY THE SOURCECORP
PARTIES OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS OR
ACCOUNTANTS IN REMEDIATION DISCUSSIONS WITH CUSTOMERS WHOSE CONTRACTS WERE
INVOLVED IN SOURCECORP’S FINANCIAL STATEMENT RESTATEMENT.

 

20.                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND MAY BE DELIVERED BY HAND, BY
FACSIMILE, BY NATIONALLY RECOGNIZED PRIVATE COURIER, OR BY UNITED STATES MAIL. 
NOTICES DELIVERED BY MAIL SHALL BE DEEMED GIVEN THREE (3) BUSINESS DAYS AFTER
BEING DEPOSITED IN THE UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR
CERTIFIED MAIL.  NOTICES DELIVERED BY HAND, BY FACSIMILE, OR BY NATIONALLY
RECOGNIZED PRIVATE CARRIER SHALL BE DEEMED GIVEN ON THE FIRST BUSINESS DAY
FOLLOWING RECEIPT; PROVIDED, HOWEVER, THAT A NOTICE DELIVERED BY FACSIMILE SHALL
ONLY BE EFFECTIVE IF SUCH NOTICE IS ALSO DELIVERED BY HAND, OR DEPOSITED IN THE
UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, ON OR BEFORE
TWO (2) BUSINESS DAYS FOLLOWING ITS DELIVERY BY FACSIMILE.  ALL NOTICES SHALL BE
ADDRESSED AS FOLLOWS: (1) IF TO THE SOURCECORP PARTIES, ADDRESSED TO SOURCECORP,
ATTN:  GENERAL COUNSEL, 3232 MCKINNEY AVENUE, SUITE 1000, DALLAS, TX 75204,
FACSIMILE (214) 740-6589, WITH A COPY TO FRANCIS J. BURKE, JR., STEPTOE &
JOHNSON LLP, 201 E. WASHINGTON STREET, SUITE 1600, PHOENIX, ARIZONA 85004,
FACSIMILE (602) 257-5299; AND (2) IF TO THE DEATONS OR ANY DEATON RELATED

 

9

--------------------------------------------------------------------------------


 

Entity, addressed to Charles E. Davidow, Wilmer, Cutler, Pickering, Hale & Dorr
LLP, 2445 M Street NW, Washington DC, 20037, Facsimile (202) 663-6363; and/or
(3) to such other respective addresses and/or addressees as may be designated by
notice given in accordance with the provisions of this Paragraph.

 

21.                                 ENTIRE AGREEMENT; AUTHORSHIP; AMENDMENTS. 
THIS AGREEMENT, TOGETHER WITH ANY EXHIBITS, SETS FORTH THE ENTIRE UNDERSTANDING
OF THE SETTLING PARTIES IN CONNECTION WITH THE SUBJECT MATTER HEREOF, AND IS
INTENDED TO SUPERCEDE ALL PREVIOUS ORAL AGREEMENTS CONCERNING SETTLEMENT.  NONE
OF THE SETTLING PARTIES HAS MADE ANY STATEMENT, REPRESENTATION, OR WARRANTY IN
CONNECTION HEREWITH, EXCEPT AS EXPRESSLY SET FORTH HEREIN, WHICH HAS BEEN RELIED
UPON BY ANY OF THE OTHER SETTLING PARTIES HERETO OR WHICH ACTED AS AN INDUCEMENT
FOR THE OTHER SETTLING PARTIES TO ENTER INTO THIS AGREEMENT; AND EACH OF THE
SETTLING PARTIES AGREES IT IS NOT IN FACT RELYING UPON ANY SUCH STATEMENTS,
REPRESENTATIONS, OR WARRANTIES, OR ANY OTHER EXPECTATIONS, UNDERSTANDINGS OR
AGREEMENTS OTHER THAN THOSE EXPRESSLY SET FORTH OR INCORPORATED BY REFERENCE IN
THIS AGREEMENT.  THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MUTUALLY PREPARED
BY THE SETTLING PARTIES, AND SHALL NOT BE CONSTRUED AGAINST ANY OF THEM BY
REASON OF AUTHORSHIP.  THIS AGREEMENT AND THE RELEASES CONTAINED HEREIN MAY BE
AMENDED OR MODIFIED ONLY BY A WRITTEN AGREEMENT EXECUTED BY OR ON BEHALF OF ALL
THE SETTLING PARTIES HERETO THAT UNEQUIVOCALLY INDICATES THE SETTLING PARTIES’
INTENTION TO MODIFY THIS AGREEMENT.  NO WAIVER OF ANY BREACH OF THIS AGREEMENT
OR THE RELEASES CONTAINED HEREIN SHALL BE CONSTRUED AS AN IMPLIED AMENDMENT OR
AGREEMENT TO AMEND OR MODIFY ANY PROVISION OF THIS AGREEMENT.

 

22.                                 ASSIGNMENTS, PREDECESSORS, SUCCESSORS AND
ASSIGNS.  THE TERMS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE
BINDING UPON, THE DEATONS, THE DEATON RELATED ENTITIES, SETTLING PARTIES AND
THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, EXCEPT IT SHALL NOT INURE TO THE BENEFIT
OF OR BE BINDING UPON THIRD PARTIES G. EDWARD HENRY II, HENRY WATZ GARDNER
SELLARS & GARDNER, PLLC MICHAEL SULFRIDGE, CHERYL HUBBARD, SUSAN CASSIDY, JACK
CLOYD, OR CLOYD & ASSOCIATES, .

 

23.                                 SEVERABILITY.  SHOULD ANY CLAUSE, SENTENCE,
PROVISION, PARAGRAPH OR PART OF THIS AGREEMENT OR ITS ANNEXES FOR ANY REASON
WHATSOEVER BE DECLARED OR DETERMINED FINALLY BY ANY COURT OF COMPETENT
JURISDICTION, OR BY ANY OTHER COMPETENT GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, TO BE ILLEGAL OR INVALID OR UNENFORCEABLE, THE VALIDITY OF THE
REMAINING PARTS, TERMS, OR PROVISIONS SHALL NOT BE AFFECTED, IMPAIRED OR
INVALIDATED THEREBY, AND SUCH DETERMINATION OF ILLEGALITY, INVALIDITY OR
UNENFORCEABILITY SHALL BE CONFINED IN ITS OPERATION TO THE SPECIFIC CLAUSE,
SENTENCE, PROVISION, PARAGRAPH OR PART OF THIS AGREEMENT DIRECTLY INVOLVED. 
SUCH ILLEGAL OR INVALID PART, TERM, OR PROVISION SHALL BE DEEMED NOT TO BE A
PART OF THIS AGREEMENT AND ITS ANNEXES, AND THE REMAINDER OF THE AGREEMENT AND
ANNEXES, WHEREVER PRACTICABLE, SHALL REMAIN IN FULL FORCE AND EFFECT.

 

24.                                 CONSTRUCTION.  THE SOURCECORP PARTIES, THE
DEATONS, AND THE DEATON RELATED ENTITIES EACH ACKNOWLEDGES TO THE OTHER THAT
EACH UNDERSTANDS THE FINAL AND PERMANENT EFFECT OF THIS INSTRUMENT.  EACH
SETTLING PARTY HERETO HAS MADE ITS OWN INVESTIGATION OF THE FACTS AND HAS
CONSULTED WITH WHATEVER CONSULTANTS, ATTORNEYS OR OTHER ADVISORS EACH DEEMS IS
APPROPRIATE IN CONNECTION WITH THE EFFECT OF THIS AGREEMENT, IS RELYING SOLELY
UPON SUCH ADVICE AND ITS OWN KNOWLEDGE, AND ASSUMES THE RISK ARISING FROM NOT
SEEKING FURTHER ADDITIONAL CONSULTATION WITH SUCH ADVISORS.  THE SETTLING
PARTIES HERETO FURTHER ACKNOWLEDGE THAT THEY HAVE HAD INPUT INTO THE

 

10

--------------------------------------------------------------------------------


 

drafting of this Agreement and that, accordingly, in any construction to be made
of this Agreement, it shall not be construed for or against any party, but
rather shall be given a fair and reasonable interpretation, based on the plain
language of the Agreement and the expressed intent of the parties.

 

25.                                 JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. 
THE SETTLING PARTIES HEREBY CONSENT TO THE JURISDICTION OF THE 116TH DISTRICT
COURT FOR DALLAS COUNTY, FOR THE RESOLUTION OF ANY AND ALL CLAIMS AND DISPUTES
ARISING OUT OF THE SUBJECT MATTER OF THIS AGREEMENT.

 

26.                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
EACH OF THE SETTLING PARTIES AGREES AND STIPULATES THAT IT IS RELYING UPON THE
REPRESENTATIONS AND WARRANTIES AND COVENANTS SET FORTH HEREIN IN ENTERING INTO
THIS AGREEMENT, AND THAT THESE REPRESENTATIONS AND WARRANTIES AND COVENANTS
SHALL SURVIVE THE EXECUTION OF THIS AGREEMENT.

 

27.                                 AUTHORITY.  EACH OF THE SETTLING PARTIES
REPRESENTS AND WARRANTS THAT IT, SHE, OR HE HAS FULL AUTHORITY AND POWER TO
ENTER INTO, EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND TO BIND ITS, HER, OR
HIS RESPECTIVE SETTLING PARTIES, AND THAT THE PERSON SIGNING BELOW ON BEHALF OF
EACH SUCH SETTLING PARTY IS AUTHORIZED TO DO SO.  THE DEATON RELATED ENTITIES
WILL DELIVER APPROPRIATE AUTHORIZING DOCUMENTS CONTEMPORANEOUSLY WITH THEIR
EXECUTION OF THIS AGREEMENT. THE SETTLING PARTIES FURTHER AGREE THAT, UPON THE
OCCURRENCE OF THE CONDITIONS TO EFFECTIVENESS CONTAINED HEREIN, THIS AGREEMENT
WILL CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.

 

28.                                 EXECUTION.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, AND AS SO EXECUTED SHALL CONSTITUTE AN AGREEMENT
BINDING ON ALL THE SETTLING PARTIES, NOTWITHSTANDING THAT ALL PARTIES ARE NOT
SIGNATORIES TO THE ORIGINAL OR THE SAME COUNTERPART.  THE SETTLING PARTIES AGREE
THAT A SIGNATURE SENT BY FACSIMILE TO COUNSEL FOR THE SETTLING PARTIES SHALL
HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL SIGNATURE.

 

29.                                 INADMISSIBILITY.  IF THIS AGREEMENT DOES NOT
BECOME EFFECTIVE FOR ANY REASON, IT SHALL BE DEEMED NEGOTIATION FOR SETTLEMENT
PURPOSES ONLY AND WILL NOT BE ADMISSIBLE IN EVIDENCE OR USABLE FOR ANY PURPOSE
WHATSOEVER.

 

30.                                 BREACH OF THIS AGREEMENT.  THE PARTIES
HERETO AGREE THAT THE DAMAGES SUFFERED BY ANY PERSONS, FIRMS, CORPORATIONS OR
OTHER ENTITIES PROTECTED BY THIS AGREEMENT BY REASON OF ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL INCLUDE NOT ONLY THE AMOUNT OF ANY JUDGMENT
THAT MAY BE RENDERED AGAINST SUCH SAID PERSONS, FIRMS, CORPORATIONS OR OTHER
ENTITIES, OR ANY OF THEM, BY REASON OF A BREACH OF THIS AGREEMENT, (INCLUDING
WITHOUT LIMITATION UNDER THE PROVISIONS OF SECTION 11) BUT SHALL ALSO INCLUDE
ALL DAMAGES SUFFERED BY THEM, INCLUDING THE COSTS, ATTORNEYS’ FEES AND OTHER
COSTS AND EXPENSES OF INSTITUTING, PREPARING, PROSECUTING OR DEFENDING ANY
ACTION OR SUIT RESULTING FROM A BREACH OF THIS AGREEMENT, WHETHER TAXABLE OR
OTHERWISE, AND THE COST TO THEM OF ATTORNEYS’ FEES, AND ALL OTHER COSTS AND
EXPENSES OF INSTITUTING, PREPARING, OR PROSECUTING ANY COUNTERCLAIM, SUIT,
MOTION OR ACTION TO RECOVER DAMAGES RESULTING FROM THE BREACH OF THIS AGREEMENT,
WHETHER TAXABLE OR OTHERWISE.

 

11

--------------------------------------------------------------------------------


 

31.                                 MISTAKE.  EACH PARTY TO THIS AGREEMENT
ASSUMES THE RISK OF ANY MISTAKE OF FACT OR LAW WITH REGARD TO ANY ASPECT OF THIS
AGREEMENT, THE DISPUTE DESCRIBED HEREIN, OR ANY ASSERTED RIGHTS RELEASED BY THIS
AGREEMENT.

 

32.                                 FURTHER COOPERATION.  THE PARTIES AGREE TO
USE THEIR BEST EFFORTS IN FACILITATING THE PROCESS OF DRAFTING AND EXECUTING
SUCH FURTHER DOCUMENTATION NECESSARY OR APPROPRIATE TO ENSURE THE TIMELY AND
COMPLETE PERFORMANCE OF THIS AGREEMENT.

 

DATED: September 23, 2005.

SOURCECORP INCORPORATED

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

 

 

 

Its:

President & CEO

 

 

 

DATED: September 23, 2005.

IMAGE ENTRY ACQUISITION CORP.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

 

DATED: September 23, 2005.

IMAGE ENTRY, INC.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

 

DATED: September 23, 2005.

IMAGE ENTRY OF OWSLEY COUNTY INC.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

 

 

 

DATED: September 23, 2005.

IMAGE ENTRY OF INDIANAPOLIS INC.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

 

DATED: September 23, 2005.

IMAGE ENTRY FEDERAL SYSTEMS INC.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

12

--------------------------------------------------------------------------------


 

DATED: September 23, 2005.

IMAGE ENTRY OF ARKANSAS INC.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

 

DATED: September 23, 2005.

IMAGE ENTRY OF ALABAMA INC.

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

 

Its:

Vice President

 

 

 

DATED: September 23, 2005

By:

/s/ Bill D. Deaton

 

 

 

Bill D. Deaton

 

 

 

 

 

DATED: September 23, 2005

By:

/s/ Judy A. Deaton

 

 

 

Judy A. Deaton

 

 

 

 

 

DATED: September 23, 2005

By:

/s/ Christopher D. Deaton

 

 

 

Christopher D. Deaton

 

 

 

 

 

DATED: September 23, 2005

By:

/s/ Lori Deaton-Orr

 

 

 

Lori Deaton-Orr

 

 

 

 

 

DATED: September 23, 2005

By:

/s/ Jeremy M. Deaton

 

 

 

Jeremy M. Deaton

 

 

 

 

 

DATED: September 23, 2005

By:

/s/ Cynthia A. Deaton

 

 

 

Cynthia A. Deaton

 

 

 

 

 

DATED: September 23, 2005

By:

/s/ Christopher Deaton for Tara Deaton

 

 

 

Christopher D. Deaton, as guardian for Tara
Deaton, a minor child

 

 

 

DATED: September 23, 2005

Lucille Deaton Irrevocable Family GSTT Trust

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

13

--------------------------------------------------------------------------------


 

DATED: September 23, 2005

London Rentals, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

 

DATED: September 23, 2005

East Properties, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

 

DATED: September 23, 2005

West Properties, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

 

DATED: September 23, 2005

Trinity Group, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

 

DATED: September 23, 2005

South US 25, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

 

DATED: September 23, 2005

Pear Tree Farms, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

 

DATED: September 23, 2005

Cognitive Solutions, LLC

 

 

 

By:

/s/ Bill D. Deaton

 

 

 

 

Its:

Member

 

 

14

--------------------------------------------------------------------------------


 

APPROVED AS TO FORM:

 

 

 

 

 

DATED: September 23, 2005

STEPTOE & JOHNSON LLP

 

 

 

 

 

By:

/s/ Stacey F. Gottlieb for

 

 

 

Francis J. Burke, Jr.

 

 

 

Attorneys for the Sourcecorp Parties

 

 

 

 

 

DATED: September 23, 2005

WILMER, CUTLER, PICKERING, HALE &
DORR LLP

 

 

 

 

 

By:

/s/ Charles E. Davidow

 

 

 

Charles E. Davidow

 

 

 

Attorneys for the Deatons

 

 

15

--------------------------------------------------------------------------------


 

Annex A

 

--------------------------------------------------------------------------------


 

Deaton Stock

 

Holder

 

Certificate No.

 

No. of Shares

 

 

 

 

 

 

 

Bill D. Deaton

 

C1832

 

15,334

 

 

 

 

 

 

 

Christopher D. Deaton

 

C1834

 

5,505

 

 

 

 

 

 

 

Christopher D. Deaton as Custodian for Tara Deaton, Minor Child Under the
Uniform Transfers to Minors Act of Kentucky

 

C1873

 

607

 

 

 

 

 

 

 

Jeremy M. Deaton

 

C1835

 

5,505

 

 

 

 

 

 

 

Judy A. Deaton

 

C1833

 

14,092

 

 

 

 

 

 

 

Lori Deaton

 

C1836

 

5,505

 

 

 

 

 

 

 

Lucille Deaton Irrevocable Family GSTT Trust

 

C1837

 

43,340

 

 

 

 

 

 

 

Total Shares Held

 

 

 

89,888

 

 

--------------------------------------------------------------------------------


 

Annex B – Pledged Properties

 

Property
Type

 

Address

 

City

 

County

 

State

 

Owner

 

Deaton
Represented
Value*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

465 Industrial Boulevard

 

London

 

Laurel

 

KY

 

London Rentals, LLC

 

$

3,200,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

484 Woods Edge

 

London

 

Laurel

 

KY

 

Bill D. Deaton and Judy A. Deaton

 

$

1,200,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

203 Chinook Drive

 

London

 

Laurel

 

KY

 

Christopher D. Deaton and Cynthia A. Deaton

 

$

249,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

Roots Branch (470 Acres)

 

Manchester

 

Clay

 

KY

 

Bill D. Deaton and Judy A. Deaton

 

$

940,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

Feltner Farm, 265 Bert Feltner Road

 

London

 

Laurel

 

KY

 

Bill D. Deaton

 

$

750,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

Highway 192 (54 Acres)

 

London

 

Laurel

 

KY

 

Bill D. Deaton and Judy Deaton

 

$

540,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

Highway 192 (51 Acres) (Maple Grove Road)

 

London

 

Laurel

 

KY

 

Billy D. Deaton and Judy A. Deaton

 

$

510,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

U.S. Highway 25 South

 

London

 

Laurel

 

KY

 

South US 25, LLC

 

$

3,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

U.S. Highway 25 South

 

London

 

Laurel

 

KY

 

Billy D. Deaton and Judy A. Deaton

 

$

370,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

Route 1, Box 1000
Muddy Gap Road

 

Manchester

 

Clay

 

KY

 

Bill D. Deaton

 

$

570,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

Industrial Park
555 Roark Road

 

Annville

 

Jackson

 

KY

 

Bill D. Deaton and Judy A. Deaton

 

$

434,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

Lone Oak Industrial Park Route 2 Box 710

 

Booneville

 

Owsley

 

KY

 

Billy D. Deaton and Judy A. Deaton

 

$

784,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

24770 Highway 421

 

Hyden

 

Leslie

 

KY

 

East Properties, LLC

 

$

510,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial

 

715 N. Main Street

 

London

 

Laurel

 

KY

 

London Rentals, LLC

 

$

2,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

$

15,057,000.00

 

 

--------------------------------------------------------------------------------

*Values have not been adopted or verified by Sourcecorp

 

--------------------------------------------------------------------------------


 

Annex C - Leased Properties

 

Lessor

 

Location

 

Apx. Sq. Ft.

 

Beg

 

Amended
End

 

Mo. Rent
as of 9/23/2005

 

Per Ft. (per Annum)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

London Rentals, LLC

 

Laurel I, 715 N. Main St., London, KY

 

14,572

 

3/1/2001

 

2/28/2009

 

11,427

 

9.41

 

London Rentals, LLC

 

Laurel II, 715 N. Main St., London, KY

 

4,928

 

3/1/2001

 

2/28/2009

 

3,057

 

7.44

 

London Rentals, LLC

 

Laurel IV, 465 Industrial Blvd., London, KY - whse

 

29,000

 

3/1/2001

 

12/31/2005

 

16,378

 

6.78

 

London Rentals, LLC

 

Laurel III, 465 Industrial Blvd., London, KY - office

 

18,000

 

3/1/2001

 

12/31/2005

 

12,823

 

8.55

 

East Properties, LLC

 

Route 1, Muddy Gap Rd, Manchester, KY

 

8,150

 

3/1/2001

 

2/28/2009

 

7,233

 

10.65

 

West Properties, LLC

 

Rockcastle Industrial Park, Mt Vernon, KY

 

8,200

 

3/1/2001

 

2/28/2009

 

6,506

 

9.52

 

East Properties, LLC

 

McKee Industrial Park, 555 Roark Rd, Annville, KY

 

6,200

 

3/1/2001

 

2/28/2009

 

2,704

 

5.23

 

West Properties, LLC

 

RR 4 Box 3545, Monticello, KY

 

9,300

 

3/1/2001

 

2/28/2009

 

8,299

 

10.71

 

East Properties, LLC

 

Lone Oak Industrial Park, Booneville, KY

 

9,880

 

3/1/2001

 

2/28/2009

 

8,415

 

10.22

 

East Properties, LLC

 

24770 Highway 421, Hyden, KY

 

7,240

 

9/1/2003

 

12/31/2005

 

6,033

 

10.00

 

East Properties, LLC

 

1094 Childs Branch, Jenkins, KY

 

7,240

 

8/1/2002

 

12/31/2005

 

7,542

 

12.50

 

 

--------------------------------------------------------------------------------


 

ANNEX D

 

LIMITED MUTUAL RELEASE

 

THIS MUTUAL RELEASE is made by and between the following parties:  (1) (a)
SOURCECORP, Incorporated (“Sourcecorp”); (b) Image Entry Acquisition Corp.
(“IEAC”); and (c) Image Entry, Inc., Image Entry of Owsley County Inc., Image
Entry of Indianapolis Inc., Image Entry Federal Systems Inc., Image Entry of
Arkansas Inc., Image Entry of Alabama Inc. (collectively the “IE Entities” and
together with Sourcecorp and IEAC, the “Sourcecorp Parties”), and (2) G. Edward
Henry II, Henry Watz Gardner Sellars & Gardner, PLLC., Cheryl Hubbard, Michael
Sulfridge, Susan Cassidy, Jack Cloyd, and Cloyd & Associates (the “Third
Parties”).  This Mutual Release shall become effective only when signed and
dated by each of the parties hereto.

 

1.     The term the “Releasing Parties” shall mean (i) the Sourcecorp Parties,
and all of their past and present parent companies, subsidiaries, related
entities, divisions, predecessors, successors, and assigns and (ii) the Third
Parties along with their heirs, spouses, executors, administrators, estates,
successors and assigns of any such persons.

 

2.     The term “Person” means an individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government, political subdivision or agency
thereof, and any business or legal entity and their spouses, heirs,
predecessors, successors, representative, or assignees.

 

3.     The term “Released Claims” shall refer to any and all claims, actions,
causes of action, demands, damages, attorneys’ fees, costs, contracts, rights,
debts, accounts, or liabilities, known or unknown, direct or indirect, that the
Releasing Parties may have against each other, arising out of or based upon: 
the relationship between the Sourcecorp Parties and the Third Parties; the
transactions, events, occurrences, acts, omissions or failures to act set forth
in, arising out of, or pertaining in any way to the Stock Purchase Agreement,
including all Earnout, Share Release and Holdback payments specified in Schedule
1.1 of the Stock Purchase Agreement, as well as any actions, inactions,
statements, omissions or conduct in connection with the Sourcecorp Parties’
internal investigation and subsequent financial statement restatement and any
ensuing governmental investigations relating to the Earnout, Share Release and
Holdback payments specified in Schedule 1.1 of the Stock Purchase Agreement.

 

4.     The term “Stock Purchase Agreement” shall refer to that Stock Purchase
Agreement dated effective March 31, 2001, by and between the Sourcecorp Parties
and Bill D. Deaton, Judy A. Deaton, Christopher D. Deaton, Lori Deaton-Orr,
Jeremy M. Deaton, Christopher D. Deaton, as guardian for Tara Deaton, a minor
child, and Lucille Deaton Irrevocable Family GSTT Trust (collectively, the
“Deatons”).

 

5.     The Sourcecorp Parties hereby release the Third Parties, along with their
heirs, spouses, executors, administrators, estates, successors and assigns of
any such persons, of all the Released Claims, and agree that such release shall
operate forever and finally to extinguish the Released Claims; provided, that
this release will not become effective in favor of a Third Party unless and
until that Third Party has also entered this Mutual Release.

 

--------------------------------------------------------------------------------


 

6.     Each of the Third Parties hereby releases the Sourcecorp Parties, their
respective officers, directors, employees, insurers, attorneys, accountants,
advisors, representatives, parent companies, subsidiaries, affiliates,
divisions, predecessors, successors, and assigns of any and all Released Claims,
and each Third Party agrees that such release shall operate forever and finally
to extinguish the Released Claims; provided, that this release will not become
effective in favor of a Sourcecorp Party unless and until that Sourcecorp Party
has also entered this Mutual Release.

 

7.     Each Releasing Party hereby mutually represents and warrants to each
other that they have not previously directly or indirectly assigned,
transferred, encumbered or purported to assign, transfer or encumber, whether
voluntarily, involuntarily, by operation of law or otherwise, to any Person any
interest in the Released Claims.

 

8.     Each Person signing this Mutual Release represents and warrants that he
or she has the requisite authority to bind the Releasing Party on whose behalf
he or she is signing and has been duly authorized and empowered to execute this
Mutual Release on behalf of that Releasing Party.

 

9.     This Mutual Release shall be binding upon and shall inure to the benefit
of the Releasing Parties and their respective successors, assigns and legal
representatives.

 

10.   This Mutual Release shall be governed by and construed and enforced in
accordance with the laws of the State of Texas.

 

11.   Execution.  This Mutual Release may be executed in one or more
counterparts, and as so executed shall be binding on all the Releasing Parties,
notwithstanding that all parties are not signatories to the original or the same
counterpart.  The Releasing Parties agree that a signature sent by facsimile to
counsel for the Releasing Parties shall have the same force and effect as an
original signature.

 

 

DATED:  September           , 2005.

SOURCECORP INCORPORATED

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

DATED:  September           , 2005.

IMAGE ENTRY ACQUISITION CORP.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------


 

DATED:  September           , 2005.

IMAGE ENTRY, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 DATED:  September           , 2005.

IMAGE ENTRY OF OWSLEY COUNTY INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

DATED:  September           , 2005.

IMAGE ENTRY OF INDIANAPOLIS INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

DATED:  September           , 2005.

IMAGE ENTRY FEDERAL SYSTEMS INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

DATED:  September           , 2005.

IMAGE ENTRY OF ARKANSAS INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

DATED:  September           , 2005.

IMAGE ENTRY OF ALABAMA INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

DATED:  September           , 2005

By:

 

 

 

G. Edward Henry II

 

 

DATED:  September           , 2005

Henry Watz Gardner Sellars & Gardner, PLLC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

3

--------------------------------------------------------------------------------


 

DATED:  September           , 2005

By:

 

 

 

Jack Cloyd

 

 

 

 

DATED:  September           , 2005

Cloyd & Associates

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

DATED:  September           , 2005

By:

 

 

 

Cheryl Hubbard

 

 

 

 

DATED:  September           , 2005

By:

 

 

 

Michael Sulfridge

 

 

 

 

DATED:  September           , 2005

By:

 

 

 

Susan Cassidy

 

4

--------------------------------------------------------------------------------


 

Annex E - Deed

 

WARRANTY DEED

 

THIS DEED, made and entered into this the 9th day of September, 1998, by and
between LONDON-LAUREL COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY, of 200 S. Main
Street, Suite C, 1st National Bank Building, London, Laurel County, Kentucky,
Party of the First Part (Grantor), and IMAGE ENTRY, INC., a Kentucky
Corporation, of P. O. Box 1228, London, KY 40743-1228, Party of the Second Part
(Grantee).

 

WITNESSETH: That for and in consideration of the sum of NINETY-TWO THOUSAND
FIFTY-SIX DOLLARS ($92,056.00), all fully paid, the receipt and sufficiency of
which is hereby acknowledged, the said Party of the First Part has bargained and
sold and does hereby grant, sell and convey unto the Party of the Second Part,
its successors and assigns, forever, the following described real estate
situated in Laurel County, Kentucky, and more particularly described as follows:

 

Being a certain tract or parcel of land in the London-Laurel County Industrial
Park lying approximately 3.8 miles west along Kentucky 80 from the intersection
of 80 and Interstate 75, more particularly described as follows:

 

(Unless otherwise stated, any monument referred to as an iron pin set (IPS) is a
5/8” steel re-bar pin, 18” in length, with a yellow plastic cap stamped “R.L.S.
1804”.)

 

Being all of lot 3 of the London-Laurel County Industrial Park:

 

Commencing at an iron pin set in the west right of way line of a proposed
Industrial access road, corner of lots 2, 3 thence leaving said west line of
road with the line of lots 2, 3 South 76 deg. 05’ 06” West, a distance of 873.17
feet to a disk found in a rock, corner no. 1 of tract 1546 of the Daniel Boone
National Forest; thence South 32 deg. 24' 25" West, a distance of 183.42 feet to
a aluminum disk found corner no. 2 of tract 1546 of the Daniel Boone National
Forest; thence South 01 deg. 24’ 56” West, a distance of 416.94 feet to an iron
pin found (WLB 1804) corner no. 3, REFERENCE by a 14” bearing tree (S 61 E,
19.00’) and a reference monument found

 

CUNNAGIN AND CUNNAGIN
Attorneys at Law
201 South Main Street
London, Kentucky
40741

 

5

--------------------------------------------------------------------------------


 

(S 1-51 W, 47.46’); thence with lots 3, 4 North 76 deg. 05’ 06” East, a distance
of 1156.49 feet to an iron pin set in the west line of said Industrial road;
thence with said road right of way for three calls: North 13 deg., 57’ 31” West,
a distance of 132.99 feet to an iron pin set at the BEGINNING of a curve tangent
to said line; thence northernly and northwesterly a distance of 374.80 feet
along the curve concave to the west, having a radius of 1970.00 feet and a
central angle of 10 deg. 54’ 03” and a chord bearing and distance of N 19 24’
32” W, 374.24 feet to an iron pin set; thence North 24 deg. 51’ 33” West tangent
to said curve, a distance of 23.70 feet to the point of BEGINNING. Containing
12.893 acres, more or less, by a survey conducted under the direction of Walter
L. Bowman R.L.S. 1804, with Mayes, Sudderth & Etheredge, Inc., on August 21,
1998.

 

Being subject to all easements, right of ways of record and in existence and
first restatement and modification of protective covenants adopted by the
London-Laurel County Industrial Development Authority as shown in Misc Book 27,
Pg. 83, dated 9/24/1997.

 

BEING A PART of the same land acquired by London-Laurel County Industrial
Development Authority from Edith Broughton, a widow, by deed dated the 25th day
of July, 1995, and of record in Deed Book No. 447, at Page 582, records of the
Laurel County Court Clerk’s Office, London, Kentucky.

 

TO HAVE AND TO HOLD the same, together with all the appurtenances thereunto
belonging unto the Party of the Second Part, its successors and assigns,
forever, with covenants of General Warranty.

 

IN TESTIMONY WHEREOF, the Party of the First Part has hereunto subscribed its
name as of the date first above written.

 

 

London-Laurel County Industrial

 

Development Authority, Grantee

 

 

 

BY:

/s/ Don Rogers

 

 

 

CHAIRMAN

 

 

 

 

BY:

/s/ Charles Pennington

 

 

 

SECRETARY

 

 

6

--------------------------------------------------------------------------------


 

COMMONWEALTH OF KENTUCKY

)

COUNTY OF LAUREL

)

 

The foregoing Deed was subscribed, sworn to and acknowledged before me this 9th
day of September, 1998, by London-Laurel County Industrial Development
Authority, Grantor, by Don Rogers, its Chairman, and by Charles Pennington, its
Secretary to be its free act and deed.

 

 

/s/ [ILLEGIBLE]

 

 

NOTARY PUBLIC, STATE AT LARGE, KY

 

MY COMMISSION EXPIRES:

2/5/2002

 

 

CONSIDERATION CERTIFICATE

 

We, the undersigned, hereby certify that the consideration reflected in this
deed is the full consideration paid for the property.

 

 

London-Laurel County Industrial

 

Development Authority, Grantor

 

 

 

BY:

/s/ Don Rogers

 

 

 

CHAIRMAN

 

 

 

 

BY:

/s/ Charles Pennington

 

 

 

SECRETARY

 

 

 

 

IMAGE ENTRY, INC.,

 

a Kentucky Corporation,

 

Grantee

 

 

 

BY:

/s/ Bill D. Deaton

 

 

 

AUTHORIZED AGENT

 

 

COMMONWEALTH OF KENTUCKY

)

COUNTY OF LAUREL

)

 

The foregoing Consideration Certificate was subscribed, sworn to and
acknowledged before me this 9th day of September, 1998, by London-Laurel County
Industrial Development Authority, Grantor, by Don Rogers, its Chairman and
Charles Pennington, its Secretary, to be its free act and deed.

 

 

/s/ [ILLEGIBLE]

 

 

NOTARY PUBLIC, STATE AT LARGE, KY

 

MY COMMISSION EXPIRES:

2/5/2002

 

 

7

--------------------------------------------------------------------------------


 

STATE OF KENTUCKY

)

COUNTY OF LAUREL

)

 

The foregoing Consideration Certificate was subscribed, sworn to and
acknowledged before me this 11th day of September, 1998, by IMAGE ENTRY, INC., a
Kentucky Corporation, Grantee by Bill D. Deaton, its authorized agent, to be the
free act and deed of said corporation.

 

 

/s/ Cheryl A. Hubbard

 

 

NOTARY PUBLIC, STATE AT LARGE, KY

 

MY COMMISSION EXPIRES:

8/31/99

 

 

THE FOREGOING INSTRUMENT WAS PREPARED IN THE LAW OFFICES OF CUNNAGIN AND
CUNNAGIN, 201 SOUTH MAIN STREET, P.O. BOX 1070, LONDON, KENTUCKY,

 

 

BY:

/s/ WILLIS C. CUNNAGIN

 

 

 

WILLIS C. CUNNAGIN

 

 

State of Kentucky, County of Laurel, Sct, I, DEAN JOHNSON, Clerk of the Laurel
County Court, do certify that the foregoing deed was, on the 14 day of Sept
1998, at 3:04 PM., lodged in my office for record, and that it has been duly
recorded in my said office, together with this and the certificate thereon
endorsed.

 

Given under my hand this 14 day of Sept. 1998. Deed Book 486 Page 602 Clerk Dean
Johnson [ILLEGIBLE] D.C.

 

8

--------------------------------------------------------------------------------